Citation Nr: 1820076	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-28 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of service connection for sleep apnea.  

2. Whether new and material evidence has been received in order to reopen a claim of service connection for diabetes mellitus, type II.  

3. Whether new and material evidence has been received in order to reopen a claim of service connection for hypertension.  

4. Whether new and material evidence has been received in order to reopen a claim of service connection for a right knee disability.

5. Entitlement to service connection for a right knee disability.   

6. Entitlement to a disability rating in excess of 50 percent for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Air Force from February 1961 to September 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2013 and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1. The Veteran's claim for service connection for sleep apnea was initially denied in a February 2005 Board decision on the bases that the Veteran did not suffer from sleep apnea during his active service, and that his sleep apnea was not shown to be related to his active service.  The Veteran later sought to reopen this claim, but the RO determined that new and material evidence had not been submitted in an April 2007 rating decision.  

2. The Veteran's claim for service connection for diabetes was initially denied in a February 2005 Board decision on the bases that the Veteran did not suffer from diabetes within a year of service, and that his diabetes was not shown to be related to his active service.  The Veteran later sought to reopen this claim, but the RO determined that new and material evidence had not been submitted in an April 2007 rating decision.  

3. The Veteran's claim for service connection for hypertension was initially denied in a February 2005 Board decision on the bases that the Veteran did not suffer from hypertension within a year of service, and that his hypertension was not shown to be related to his active service.

4. Evidence received since the previous final denials for service connection for sleep apnea, diabetes, and hypertension is cumulative and redundant and does not raise a reasonable possibility of substantiating the claims for service connection.  

5. The Veteran's claim for service connection for a right knee disability was most recently denied on the merits in a January 2007 Board decision on the basis that the Veteran's right knee disability was not shown within a year of his active service, and that his right knee disability was not shown to be related to his active service.  A subsequent July 2009 rating decision declined to reopen the Veteran's claim, finding that new and material evidence had not been submitted.

6. Evidence received since the January 2007 Board decision and July 2009 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a right knee disability.     

7. The Veteran's right knee disability is not etiologically related to his period of active service.  

8. Throughout the entire appeal period, the Veteran has manifested no worse than level VIII hearing in the right ear, and no worse than level IX hearing in the left ear; he has manifested no worse than 40 percent speech discrimination in the right ear, and no worse than 44 percent speech discrimination in the left ear.


CONCLUSIONS OF LAW

1. New and material evidence sufficient to reopen a claim for service connection for sleep apnea has not been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. New and material evidence sufficient to reopen a claim for service connection for diabetes has not been received.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

3.  New and material evidence sufficient to reopen a claim for service connection for hypertension has not been received.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

4. New and material evidence sufficient to reopen a claim of entitlement to service connection for a right knee disability has been received.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

5. The criteria for service connection for a right knee disability have not been met. 38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6. The criteria for a rating in excess of 50 percent bilateral hearing loss have not been met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial). 

New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
Sleep Apnea, Diabetes, and Hypertension

As noted above, the Veteran's claims for service connection for sleep apnea, diabetes, and hypertension were initially denied in a February 2005 Board decision.  With respect to the claim for sleep apnea, the Board determined that the Veteran did not suffer from sleep apnea during his active service, and that his current sleep apnea was not otherwise related to his service.  With respect to his diabetes and hypertension, the Board determined that the evidence did not show that the Veteran suffered from these disabilities within a year of his active service, and that these disabilities were not otherwise related to his service.  

The Veteran subsequently sought to reopen his claims for service connection for sleep apnea and diabetes; in an April 2007 rating decision, however, the RO declined to reopen these claims, finding that new and material evidence had not been submitted.

Based on these facts, and the law summarized above, in order for the Board to reopen the Veteran's claims for service connection, the Veteran would need to present evidence either showing that he suffered from these claimed conditions within a year of service (for his diabetes and hypertension), or that these disabilities otherwise had some relationship to his active service.  

Though much in the way of new evidence has been submitted since the previous final denials, the Board determines that this evidence is either not material, or that it is cumulative and redundant of the evidence and argument already of record.  Of the medical evidence received, none of it relates the Veteran's disabilities to his active service or establishes that they were first diagnosed to a compensable degree within a year of that service.  Quite simply, this evidence does not speak to the reason for the previous final denial, and therefore is not material.

The record also contains the Veteran's continued contentions that his disabilities are related to his service.  The Veteran's contentions are vague, however, and do not adequately explain why he believes his disabilities are related to his service.  Further, though credibility of evidence is assumed when determining whether evidence establishes that claims for service connection should be reopened, competency may not be so assumed.  Determining the etiology of disabilities such as sleep apnea, diabetes, and hypertension requires specialized medical knowledge or training; lay contentions therefore cannot be seen as competent evidence in this regard, and the Veteran's contentions alone are not sufficient to reopen his claims.  

In conclusion, based on the analysis above, the evidence submitted since the previous final denials, while new, is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  Importantly, there is no lay or medical evidence showing a nexus between sleep apnea, hypertension, and diabetes mellitus, type II, respectfully, to service.  For the reasons outlined above, the Board concludes that the Veteran has not presented new and material evidence.  38 C.F.R. § 3.156(a).  Accordingly, the claims of entitlement to service connection for sleep apnea, diabetes, and hypertension are not reopened.  38 U.S.C. § 5108.

Right Knee Disability

The Veteran was originally denied entitlement to service connection for a right knee disability in a February 1964 rating decision.  The Veteran did not appeal that decision.  The issue of entitlement to service connection for a right knee disability was subsequently readjudicated on several occasions, and was denied on the merits in a January 2007 Board decision.   In July 2009, the VA RO denied reopening the claim based on a finding that new and material evidence had not been presented.  The Veteran did not appeal that decision.  

The evidence that has been received since the January 2007 Board decision includes, in pertinent part, a July 2012 VA examination report concerning the Veteran's right knee with a discussion of the possible etiology between his current disability and his active service.  

The Board finds that the above-mentioned evidence is new and material.  In this regard, it is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim.  To this limited extent only, the appeal is granted.
II. Entitlement to Service Connection for a Right Knee Disability

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. § 1131.

To establish service connection, "the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir.2004). The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency).

The Veteran contends that he has a right knee disability that is related to his period of active service.  

The Veteran's service treatment records contain an April 1961 complaint of right knee swelling.  Otherwise, the Veteran's STRs are unremarkable for any complaints treatment, or diagnosis of a right knee condition during active service.  In fact, in the Veteran's June 1963 report of medical history, the Veteran did not report any knee issues.   

According to a January 1964 VA examination report, the Veteran reported that he injured his right knee while playing basketball during his period of active service.   However, the Veteran reported that his knee did not bother him.  Right knee X-ray testing was unremarkable, and the Veteran had normal range of motion.  The Veteran did, however, have crepitus.    

A July 1995 private treatment note indicates that the Veteran complained of right knee pain.  The Veteran reported that he experienced symptoms associated with his right knee for approximately one to two years.  He indicated that he had experienced several falls, and believed that the falls were the cause of the symptoms he experienced related to his right knee.  Right knee X-rays showed early degenerative changes. 

At his April 2004 hearing before the RO, the veteran testified that he injured his right knee while in service.  The Veteran reported that, as a result of the pain from a basketball injury, he had to go to a hospital and have the swollen knee drained. The Veteran testified that he had resisted advice for a knee replacement, and that he did not complain initially about his knee's abnormality post-service because he thought such complaints would hamper his job search.  

In July 2012, the Veteran was afforded a VA examination to determine the etiology of his right knee disability.  The examiner reported that the Veteran had right knee osteoarthritis.  The Veteran reported that he injured his right knee during basic training in 1961, that he underwent physical therapy for his right knee while in service.  The Veteran reported that he had a subsequent right knee surgery in the late 1980's, several years after his separation from service.  

The examiner opined that the Veteran's right knee disability was less likely than not related to service.  In his rationale, the examiner indicated that the Veteran's STRs revealed that the Veteran was treated for right knee swelling in April 1961.  However, the examiner noted that there were no subsequent complaints or treatment with regard to the Veteran's right knee.  The examiner noted that the Veteran's 1963 separation examination was silent for any right knee complaints or abnormalities.  The examiner reported that the Veteran's January 1964 VA examination report reveals that the Veteran had a history of a right injury from 1961.  However, the Veteran reported to the 1964 VA examiner that his knee did not bother him.  Moreover, the Veteran's X-ray was unremarkable and right knee range of motion was normal.  The examiner acknowledged the Veteran's January 1964 finding of crepitus.  However, the July 2012 examiner reported that a finding of crepitus did not, in and of itself, imply a pathology of the knee.  The examiner further reported that there was no evidence that the Veteran sustained a significant right knee injury while in service, nor evidence of a chronic right knee condition from service.  Moreover, there is no evidence that the Veteran sought treatment for a right knee condition for more than two decades following his separation from service.  Further, the examiner reported that the Veteran's claims file indicated that the Veteran experienced a right knee injury several years after service, for which he was awarded workers compensation benefits.  

The Board has considered the lay evidence of record.  As noted above, the Veteran stated that his right knee disability is related to an in-service injury he experienced in service.  However, he is not competent to attribute his current symptoms to an incident in service that occurred many years ago.  This particular inquiry is within the province of training medical professionals because it goes beyond a simple and immediately observable cause-and-effect relationship.

In this case, the Board finds the most probative evidence weighs against the claim. The Board acknowledges that the Veteran had a complaint of right knee pain while in service.  However, as noted above, the July 2012 VA examiner addressed this evidence, as well as the Veteran's lay contentions, and concluded that the Veteran's current right knee disability was not related to service.  Moreover, the evidence reflects that the Veteran's first complaints and objective evidence of the claimed disability occurred several years after service.  Further, the July 2012 VA examiner opined against the claim and provided sufficient rationale.   

The Board is grateful for the Veteran's honorable service.   However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination)

III. Increased Rating for Hearing Loss

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55(1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10(2007). 

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 
30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. 
§ 4.86(b).

In Martinak v. Nicholson, 21 Vet. App. at 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Id.  

By way of history, the Veteran first sought service connection for bilateral hearing loss in an August 2002 claim.  After the RO initially denied his claim, the Veteran perfected his appeal to the Board.  In a January 2007 decision, the Board granted the Veteran's claim for service connection for bilateral hearing loss.

Despite that January 2007 grant, the RO did not issue a rating decision implementing the Board's grant until March 2012.  Subsequent to that decision, the Veteran submitted a notice of disagreement as to the effective date for the grant of service connection for bilateral hearing loss, but he did not file a notice of disagreement as to the rating assigned.  Instead, the claim at bar originated with a March 2013 claim for increase that was filed more than a year after the issuance of the March 2012 rating decision that granted service connection for bilateral hearing loss.  Accordingly, this claim is not an initial claim, and the Board shall focus its analysis on the evidence from March 2012 and thereafter to determine the proper rating for the Veteran's bilateral hearing loss.  

The Veteran underwent a VA examination in June 2013.  At that time, puretone thresholds, in decibels, were recorded as follows


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
55
65
70
75
66
40
LEFT
65
75
90
90
80
56

Based upon the results of the June 2013 examination, a Roman numeral VIII is designated for both ears from Table VI.  The intersection of these values in Table VII provides for a 50 percent rating.  Though this test result demonstrated an exceptional pattern of hearing loss (with each level being at 55 or above), this does not result in a greater level of hearing loss than that reflected when using Table VI alone.  


The Veteran underwent another VA audiometric examination in August 2017.  At that time, pure tone thresholds, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
55
70
70
65
65
68
LEFT
65
80
85
90
80
44

Based upon the results of the August 2017 examination, a Roman numeral V is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral IX is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 40 percent  rating is derived from Table VII of 38 C.F.R. § 4.85.  As above, though an exceptional pattern of hearing loss is noted, application of table VIA does not produce a higher number than that derived from Table VI.  

At his examinations, the Veteran reported that he wore hearing aids but that he often has difficulty understanding words.  There is no reason to doubt the credibility of the Veteran with respect to the fact that the Veteran has difficulty hearing.  The objective findings on examination, however, do not allow for the assignment of ratings higher than that which is assigned in this case.  The Board is bound by the mechanical formula provided by regulation for the assignment of ratings for service-connected hearing loss, and is without authority to grant a higher schedular rating in this case.  Thus, although the Veteran disagrees with the findings on examination, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss.  Even after considering the Veteran's reports as to the effects of the disability on his daily life, to include difficulty hearing, the evidence shows that the rating criteria for a higher rating than 50 percent is not met.   





ORDER

New and Material evidence has not been received to reopen a claim for service connection for sleep apnea; the appeal is denied.  

New and Material evidence has not been received to reopen a claim for service connection for diabetes mellitus, type II, the appeal is denied.  

New and Material evidence has not been received to reopen a claim for service connection for hypertension; the appeal is denied.

New and Material evidence having been received, the claim for entitlement to service connection for a right knee, and the claim is reopened.  

Service connection for a right knee disability is denied.  

A rating in excess of 50 percent for bilateral hearing loss is denied.  





______________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


